1
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT
8                     CENTRAL DISTRICT OF CALIFORNIA
9
     KIP SIDES,                             Case No. 4:15-cv-03893-HSG
10
                   Plaintiff,
11                                          ORDER GRANTING JOINT
          v.                                STIPULATION TO CONTINUE
12                                          BENCH TRIAL/MOTION
     CISCO SYSTEMS, INC., and UNITED        HEARING AND CROSS-
13   HEALTHCARE                             MOTIONS DEADLINES
14                 Defendants.
15                                          Complaint Filed: August 26, 2015
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                          4:15-CV-03893-HSG
                                       ORDER GRANTING STIPULATION TO CONTINUE DEADLINES
1          The Court, having reviewed the Parties’ Joint Stipulation to Continue Bench
2    Trial/Motion Hearing and Cross-Motion Deadlines, and good cause appearing,
3    HEREBY ORDERS that all dates be continued as follows:
4               Rule 52 Cross-Motion: February 1, 2019
5               Rule 52 Responses: February 22, 2019
6               Bench Trial/Hearing on Rule 52 Motions: March 14, 2019
7    IT IS SO ORDERED.
8
     Dated: November 26, 2018
9
10
                                           By:
11                                                Haywood S. Gilliam, Jr.
                                                  United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                  4:15-CV-03893-HSG
                                                 ORDER GRANTING STIPULATION TO CONTINUE DEADLINES
                                             1
